Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
Vv. Case Number 3:19cr104/MCR

DAVID C. WILLIAMS
/

PLEA AGREEMENT
1, PARTIES TO AGREEMENT
This agreement is entered into by and between DAVID C. WILLIAMS as
Defendant, Donald M. Sheehan as attorney for Defendant, and the United States
Attorney for the Northern District of Florida. This agreement specifically excludes
and does not bind any other state or federal agency, including other United States
Attorneys and the Internal Revenue Service, from asserting any civil, criminal, or
administrative claim against Defendant.
2. TERMS
The parties agree to the following terms:
a. Defendant will plead guilty to Count One (Use of an Interstate Facility
for Purposes of Racketeering Enterprises), Count Two (Transportation for Purposes
of Prostitution), Count Three (Concealing and Harboring Aliens for Financial Gain),

and Count Four (Conspiracy to Commit Money Laundering) of the Indictment. As

 
Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 2 of 6

to Count One, Defendant faces up to five years’ imprisonment, three years of
supervised release, a fine of up to $250,000.00, and a $100.00 special monetary
assessment. As to Count Two, Defendant faces up to ten years’ imprisonment, three
years of supervised release, a fine of up to $250,000.00, and a $100.00 special
monetary assessment. As to Count Three, Defendant faces up to ten years’
imprisonment, three years of supervised release, a fine of up to $250,000.00, and a
$100.00 special monetary assessment. As to Count Four, Defendant faces up to
twenty years’ imprisonment, three years of supervised release, a fine of up to
$250,000.00, and a $100.00 special monetary assessment. Defendant agrees to pay
the special monetary assessment(s) on or before the date of sentencing.

If Defendant is unable to pay the special assessment prior to sentencing due
to indigence, Defendant agrees to participate in the Inmate Financial Responsibility
Program.

The maximum sentence to which Defendant is subject includes the forfeiture
of all forfeitable assets. This specifically includes those assets listed in the
Indictment (Document 19).

b. By voluntarily pleading guilty to the charges in the Indictment,
Defendant, as to the counts pled herein, knowingly waives and gives up
constitutional rights which attend a defendant on trial in a criminal case. These

constitutional rights include: the right to plead not guilty; the right to have a jury or
2

 
_ Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 3 of 6

judge determine guilt on the evidence presented; the right to compel the government
to prove guilt beyond a reasonable doubt; the right to confront and cross-examine
witnesses; the right not to be compelled to incriminate oneself; the right to testify;
the right to present evidence; and the right to compel the attendance of witnesses.

c. Defendant is pleading guilty because Defendant is in fact guilty of the
charges alleged in Counts One, Two, Three, and Four of the Indictment. In pleading
guilty, Defendant acknowledges that were this case to go to trial, the government
would present evidence to support the charges beyond a reasonable doubt.

d. Upon the District Court's adjudication of guilt of Defendant for the
charged crimes, the United States Attorney, Northern District of Florida, will not file
any further criminal charges against Defendant arising out of the same transactions
or occurrences to which Defendant has pled. Defendant agrees that substantial
evidence exists to support the charges, as indicated in the agreed-upon statement of
facts incorporated by reference into this plea agreement.

e. Nothing in this agreement shall protect Defendant in any way from
prosecution for any offense committed after the date of this agreement.

f. If Defendant is not a citizen of the United States, Defendant
understands that this conviction may adversely affect Defendant’s immigration
status, and Defendant may be removed from the United States, denied citizenship in

the United States, and denied admission to the United States in the future.
3

 
Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 4 of 6

g. The parties agree that the sentence to be imposed is left solely to the
discretion of the District Court, which is required to consult the United States
Sentencing Guidelines and take them into account when sentencing Defendant. The
parties further understand and agree that the District Court’s discretion in imposing
sentence is limited only by the statutory maximum sentence and any mandatory
minimum sentence prescribed by statute for the offenses.

h. Both parties reserve the right to advise the District Court and other
authorities of their versions of the circumstances surrounding the offenses
committed by Defendant. The United States Attorney further reserves the right to
correct any misstatements by Defendant or Defendant’s attorney and to present
evidence and make arguments pertaining to the application of the sentencing
guidelines and the considerations set forth in Title 18, United States Code, Section
3553(a), including sentencing recommendations, and whether departure or variance
upward or downward is appropriate.

3. SENTENCING

a. Defendant understands that any prediction of the sentence that may be
imposed is not a guarantee or binding promise. Due to the variety and complexity
of issues that may arise at sentencing, the sentence may not be subject to accurate

prediction.

 
Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 5 of 6

b. The parties understand and agree that either party may offer additional
evidence relevant to sentencing issues. However, the Court is not limited to
consideration of the facts and events provided by the parties. Adverse rulings or a
sentence greater than anticipated shall not be grounds for withdrawal of Defendant’s
plea.

Cc. The parties reserve the right to appeal any sentence imposed.

4, VICTIM RESTITUTION

Defendant agrees to make full restitution to the victims, if applicable, as
determined by the Court. Defendant agrees that the amount of restitution may
include losses resulting from related conduct for which Defendant was not
convicted, if the loss flowed directly from the relevant conduct of which Defendant
was a pait.

CONCLUSION

In every case in the Northern District of Florida in which the parties enter a
Plea Agreement, the Court requires the parties to enter a sealed Supplement to Plea
Agreement indicating whether or not Defendant agrees to cooperate with the United
States Attorney. The parties agree to the Supplement to Plea Agreement entered in

this case.

 
Case 3:19-cr-00104-MCR Document 39 Filed 11/14/19 Page 6 of 6

Defendant enters this agreement knowingly, voluntarily, and upon advice of

counsel,

LAWRENCE KEEFE
United States Attorney

Dont Sule. SS A—

DONALD M. SHEEHAN
Attorney for Defendant
Florida Bar No. 464724
1500 West Garden Street
Pensacola, Florida 32502
(850) 432-3034

Ul) Si
Datd /

 

 

DAVID C. WILLIAMS”
Defendant

ls (17

Date

DAVID L. GOLDBERG
Assistant United States Attorney
Member of the Maryland Bar

21 East Garden Street, Suite 400
Pensacola, FL 32502

(850) 444-4000

ufiatiq
Date

 
